Citation Nr: 1336530	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  92-55 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to September 1975 and active duty for training (ACDUTRA) including from April 25, 1987, to May 9, 1987.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 1990 rating decision by the Washington, DC Regional Office (RO) of the Department of Veterans Affairs (VA).  Historically, the case came before the Board in January 1997, when the Board issued a decision which (in pertinent part) denied service connection for a left knee disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In orders dated in August 1998, April 2001, June 2003 and March 2007, the Court vacated prior Board decisions as to this matter.

The case again came before the Board in June 2008, when the Board issued a decision which denied service connection for a left knee disorder.  The Veteran appealed the denial to the Court.  In September 2009, the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's June 2008 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  In March 2010, the Board remanded the Veteran's claim, in accordance with the September 2009 Joint Motion.

At personal hearings in April 1992 and October 2001, the appellant testified before Board personnel who are no longer available to participate in a decision of the issue on appeal.  Copies of the transcripts of those hearings are of record.  In April 2007, the appellant was notified of his right to an additional Board hearing.  

In August 2011, this matter was last before the Board, at which time it was remanded for further development.  That development has been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Pursuant to his request, the Veteran was scheduled for another hearing before the Board in July 2012.  However, in June 2012, he withdrew this request in writing.  As such, his request for a personal hearing is considered to have been satisfied.

Also, in May and September 2013, the Veteran's attorney submitted evidence, namely up-to-date VA records, along with a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.800 (2013).


FINDINGS OF FACT

1.  The Veteran had a left knee disability, namely, Pellegrini-Stieda's disease that clearly and unmistakably existed prior to service and which was clearly and unmistakably not aggravated by an in-service injury, disease, or event.  

2.  The Veteran did not otherwise incur a left knee disability during a period of active service, within the first post-service year beginning September 1975, and a left knee disability is not otherwise attributable to service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1135, 1137, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant notice by letters dated in January 2005, March 2005 and August 2007.  Although the notice was provided after the July 1990 rating decision, the matter was readjudicated following the provision of adequate notice.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, VA medical records and Social Security Administration (SSA) disability records,  assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of his claimed disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

In terms of assisting the Veteran in substantiating his claim, the Board notes that in March 2010 it remanded the matter to attempt to obtain records from several of the Veteran's employers.  VA requested and received releases from the Veteran and sent them; however, only one employer responded, albeit negatively to VA's request.  Nevertheless, a November 2010 Report of General Information reveals that these records are not health care records, but rather employment records related to the Veteran's claim for a total disability evaluation based upon individual unemployability (TDIU).  As such, no further attempts to obtain these records are necessary.  38 C.F.R. § 3.159(c)(1).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection for arthritis may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease. 38 C.F.R. § 3.309(d).  Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. at 476-78 (1991).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

Regulation provides that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304 (b)(1).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013); Green v. Derwinski, 1 Vet. App. 320 (1991).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

The Veteran claims that he incurred a left knee disability in service.  He particularly relates his current left knee disability to an in-service motor vehicle accident that occurred during a period of ACDUTRA.  

The Veteran's service medical records for his first period of service show no relevant complaints, findings, treatment or diagnoses.  His September 1975 separation examination report shows that clinical evaluation of the musculoskeletal system, including the lower extremities, was normal.

Private treatment records show that the Veteran was seen in May 1987 and reported being involved in an accident earlier that month.  It was noted he stated he hit his left knee at the time of the accident and complained of current left leg numbness.  A physical examination of the left knee was essentially normal.  X-rays revealed old Pellegrini-Stieda's disease, or calcification of the medial collateral ligament.  It was noted that, anteriorly, where the Veteran bumped the left knee over the patellar tendon and anterior joint capsule there was an apparent old injury.  The calcified ligament was well attached.  A July 1987 report noted the Veteran continued to complain of left knee pain, primarily in the front area of the knee and not on the medial side where he previously had pain.  Examination revealed good motion in the knees.  The examiner estimated that the Veteran had a five percent disability of the left knee.  In correspondence dated in August 1987 the Veteran's private physician indicated, that in his opinion, the Veteran incurred a five percent disability of the left knee in the accident.  

A September 1988 entry examination report shows that the Veteran complained of left knee pain.  Examination of the left knee revealed no effusion, no gross instability and pain with palpation over a large area of the joint.  There was no medial or lateral joint tenderness. An X-ray of the left knee showed no significant bony abnormality.  The diagnoses include left knee sprain/strain.  An undated report of Medical Examination for the purpose of retention notes the Veteran reported bone and joint pain in the knees and that his left knee occasionally gave way.  The report indicates that there was left knee crepitus, but full range of motion and no effusion.  Clinical evaluation of the lower extremities was normal.

In February 1989, the Veteran filed a claim for service connection for residuals of a knee injury.  In his claim, he indicated that he hurt his knee in a wreck while on duty.

In August 1989, the Veteran was afforded a VA orthopedic examination.  At this time, the Veteran complained of left knee instability.  He reported that he was told during service that he had torn cartilage, but denied any history of knee surgery.  He indicated that he wrapped the knee in ace bandages at the time and did not seek medical treatment.  Physical examination revealed normal range of motion of the left knee with no effusion or warmth.  X-ray studies of the left knee demonstrated mild degenerative changes, with minimal osteophytes.  The relevant diagnosis was post-traumatic degenerative arthritis of the left knee.

Of record is a February 1991 statement from the Veteran.  In the statement, he reiterated his history of motor vehicle accident in service.  He denied that he had arthritis, but related his knee pain to the motor vehicle accident.  He related that prior to the incident he had never "had this type of pain."  

VA outpatient treatment records from March 1991 to September 1992 reflect that the Veteran reported injuring his left knee in the motor vehicle accident and a lacerated left knee was noted in May 1991.  Physical examination of the left knee revealed tender medial joint line.  There was no effusion and the knee was stable.  It was noted that X-ray studies of the knee were unremarkable.  A November 1991 treatment record notes the Veteran's history of the left knee injury, and his report that he was told by a private physician that he had a ruptured meniscus.  He complained of cracking and occasional giving way of the left knee.  Examination of the left knee revealed no evidence of swelling and full range of motion from 0 to 130 degrees.  The examiner found the left knee to be stable with no tender spots. The assessment was left knee arthralgia.  December 1991 and January 1992 treatment records indicate the Veteran had continued complaints of left knee pain.  Physical examination in January 1992 revealed retropatella crepitus and left knee pain.  Entries dated in September 1992 show that the Veteran was involved in a motor vehicle accident that same month and complained of pain in the lower back and neck with lower extremity weakness.  There were no findings or diagnoses pertaining to the left knee.

In a May 1991 statement, a VA Chief Orthopedic Surgeon notes that the Veteran sustained a left knee injury in a motor vehicle accident two years earlier and was treated as an inpatient.  The surgeon indicates that the Veteran currently suffered from ongoing problems of left knee instability, which was not amenable to surgery and was treated with analgesics.

A November 1991 VA treatment note documents a complaint of patellar pain of the left knee.  It also documents a diagnosis of patella pain syndrome and notes that 2 years prior the Veteran reported he was in a Jeep accident and injured the knee.  He also related that he had been informed by a private doctor that he had a "ruptured meniscus"
In April 1992, the Veteran was provided a hearing before a former Member of the Board.  At this time, he testified that while on active duty for training with the Army National Guard in May 1987, he cut his knee and sustained injuries to his forehead, left elbow and back in the aforementioned motor vehicle accident.  He explained that he received treatment immediately following the accident at the military hospital in Fort Jackson, South Carolina.  He testified that the cut on the knee was a 1 and 1/4 inch gash that was treated with antiseptic and bandaged.  He related that when he returned for follow-up treatment a few days later, the knee laceration was still open and treated with medication, and that he was told he could go home.  He also testified that he was informed that the cut on the knee would probably get better if he left it alone.  He indicated that no X-ray studies of the knee were taken at that time.  He remembered that he sought treatment the following Monday at a private clinic and was treated by an orthopedic surgeon.  The Veteran stated that he received treatment from his private physician, three times a week, from May 1987 to April 1989.  He further testified that he moved to Washington, DC in April 1989 and that he had been receiving treatment at the VA Medical Center in Washington, DC since that time.  He testified that his left knee gave way, which sometimes caused him to fall.  He also testified that his private physician told him that there was damage to the ligament of the left knee and that surgery was the only way to correct the problem.  The Veteran indicated that the medical staff at the VA facility told him that the patella was damaged.  He further testified that he was unable to engage in certain physical activities because of his left leg symptomatology also interfered with his ability to maintain gainful employment.

In May 1994, the Veteran again received VA orthopedic examination.  At that time he gave a history of the in-service left knee injury and indicated that the diagnosis at the time of the injury was contusion or abrasion, treated with medication.  He complained of continued left knee discomfort and pain and reported he was receiving continuous outpatient treatment for his knee complaints.  Examination of the left knee revealed no evidence of swelling or deformity.  The joint was stable. Left knee flexion was to 140 degrees with extension of 0 degrees.  X-ray studies of the left knee showed no gross abnormality.  The diagnosis was possible left knee arthritis.

A June 1994 private treatment record notes that the Veteran sustained injury to his back during a September 1992 vehicular accident.  As a result of the accident, he continued to complain of pain throughout his entire spine and lower extremities. 

A January 1996 VA examination report shows that the Veteran reported that at the time of the in-service left knee injury, he was told that he had a minor bruise.  He reported a history of persistent knee pain since a 1989 motor vehicle accident.  He then complained of tenderness to palpation over the medial and lateral aspect of the lower part of the patella.  Examination revealed slight left knee swelling.  No deformities or instabilities were noted.  Left knee flexion was to 110 degrees and extension was to 10 degrees less than 0 degrees.  The diagnoses included status-post past history of left knee injury with persistent left knee pain, rule out chondromalacia of the patella and rule out structural abnormalities.  X-ray studies of the left knee demonstrated minimal degenerative arthritic changes, but no fracture or dislocation with an unremarkable knee joint.

A March 1996 VA examination report (apparently dictated for transcription in February 1996) noted the Veteran suffered only a contusion of the left knee in the 1987 accident which was considered transitory.  The examiner stated that such an injury argued against the minimal arthritic changes indicated on X-ray examination.

In January 1998 written argument, the Veteran's then designated representative, argued for the grant of the claim.  She asserted that the evidence showed a current diagnosis of a left knee disability, including traumatic arthritis, and injury thereof, with an absence of causes other than the 1987 in-service motor vehicle accident.  She also noted that the history showed continuing symptomatology and thus asserted that the claim should be granted.  

In March 1999, the Board requested that a Veterans Health Administration (VHA) medical expert review the Veteran's claims files, provide an opinion regarding the etiology of his current left knee disability, and address whether the Veteran currently had left knee traumatic arthritis as a result of the May 1987 incident.

In response to the request for an opinion, a March 1999 VHA opinion shows that, after thoroughly reviewing and discussing the relevant evidence of record, an orthopedist opined that the Veteran's primary injury in May 1987 was a left knee contusion, with X-ray evidence of a prior knee injury.  He noted that generally contusions resolve and do not result in long-term disability, and that there was no evidence at the time of the injury of any left knee internal derangement.  He further commented that the Veteran subsequently developed degenerative arthritis of the left knee.  Finally, he opined that the Veteran's current degenerative arthritis was not related to the 1987 vehicular accident and that it was far more likely that "natural factors" described as family genetics, prior trauma and the incidence of degenerative arthritis in the Veteran's age group were the causes for his arthritis, and not the 1987 in-service injury, i.e. contusion.

During his October 2001 Central Office hearing before the Board, the Veteran again testified regarding the facts surrounding his left knee injury in May 1987 during active duty for training.  He testified as to not having had any problems with his knee prior to the accident,  The Veteran further testified that he currently experienced excruciating pain in his left knee.  He indicated that when standing, his pain continued and often, his knee gave away.

A November 2001 VA orthopedic outpatient progress note documents a "history of left knee traumatic arthritis after being involved" in a 1985 automobile accident.  The Veteran then complained of continued left knee symptoms.  An April 2002 VA orthopedic outpatient progress note documents similar complaints.  

A May 2002 VA record documents a chief complaint of left knee pain for 17 years.  It documents a history of a left knee injury "many years ago in a [motor vehicle accident].  Moderate left knee osteoarthritis was assessed at this time and the Veteran was informed of the natural history and prognosis of his condition.  An addendum to this record notes that "[t]here is the possibility that the [Veteran's history of] knee trauma is related to his osteoarthritis."

In August 2002 the RO received the Veteran's outpatient treatment records from the Washington, DC VA medical center.  The referenced records, dated from November 2001, indicate the Veteran has received on-going treatment for his left knee.  A November 2001 orthopedic outpatient note documents a history of left knee traumatic arthritis after being involved in an auto accident in 1985.  X-ray of the Veteran's left knee dated in April 2002 revealed continued mild degenerative changes.  

An August 2002 outpatient note documents a previous diagnosis of left knee osteoarthritis "probably posttraumatic from injury while in service in 1989."  An associated VA physical therapy note documents a long history of patella-femoral pain syndrome (PFPS), following a knee contusion injury in 1985.  

Subsequent VA treatment records, dating from November 2001 to March 2005, show ongoing treatment for left knee complaints.  Several treatment records note the Veteran's history of an in-service knee injury and indicate diagnoses of post-traumatic arthritis.  A February 2003 X-ray report notes some deformity of the medial femoral condyle, possible due to old injury, but no other significant bone or soft tissue abnormality.  A July 2003 note documents a complaint of excruciating knee pain and giving way since a motor vehicle accident in 1985.  A February 2005 orthopedic consult notes a complaint of left knee pain secondary to trauma in service in 1985.  Examination notes some degree of degenerative change with moderately preserved joint spaces, as well as deformity of the medial femoral condyle, possibly due to old injury.  

An August 2007 VA orthopedic outpatient progress note documents a complaint of a long history of knee pain.  At this time, the Veteran related a history of injury while on active duty many years ago.  The examining physician noted, however, that the exact nature of that injury was not a matter of record, but was believed to have been viewed as a contusion.  They related, nevertheless, that such a "mechanism could have caused subchondral 'cracks'" or chondromalacia.  An addendum to this note documents that X-rays were obtained and that the Veteran asked if they could comment as to whether they could "make a connection between his present knee symptoms  and the service injury to the [left] knee that [the Veteran] describe[d]."  The physical remarked that the X-rays definitely indicated that an injury occurred to the left knee sometime in the past, but that "[b]eyond this, no conclusions can be drawn ... ."

In November 2007, the Veteran was again afforded a VA examination to address his claim.  At this time, he described the injuries he received to the left knee in an April 25, 1987, motor vehicle accident.  He stated he struck his knee "straight on" into the metal dashboard which cut into the skin at the mid-patella tendon and just inferior to the patella.  He denied any prior injury to his left knee.  He reported he had experienced continued left knee problems with giving way and constant pain.  

Upon physical examination in November 2007, the examiner noted that the Veteran walked with a limp, and did not bend his left knee very much.  While sitting on the examination table the Veteran reported a really bad feeling right behind the knee cap.  There was tenderness to palpation on the anteromedial and anterolateral joint line of the left knee with pain in this area when moving the tibia back and forth on the femur.  There was lateral and medial laxity with pain through the knee joint and pain on stress to the left cruciate ligaments without significant cruciate ligament laxity.  Range of motion was from 0 to 140 degrees with some pain at the final 10 degrees of flexion.  There was a very slight suggestion of left knee enlargement, but no obvious left thigh muscle atrophy.

The examiner noted there was no evidence of an old laceration to the left patellar tendon area and that any wound had healed well.  There was increased sensitivity to the patellar tendon on pressure and squeezing, but the tendon seemed to pull through adequately.  There was no obvious deformity to the patellar tendon or patella.  A bone scintigraphy study revealed increased uptake of the left knee suggestive of degenerative osteoarthritis.  X-rays revealed joint space narrowing.  A computerized tomography (CT) scan revealed mild degenerative changes with no patellar tilt, intraarticular loose bodies, or significant narrowing of the tibiofemoral joint spaces.  The diagnoses included mild degenerative arthritis of the left knee joint and likely some chondromalacia of the patello-femoral joint based on subjective symptoms of pain when the patella was pushed against the femoral condyle.  

The November 2007 VA examiner stated that based upon examination and extensive review of the record that it was less likely the Veteran's present left knee symptoms were the result of, or caused by, a laceration, contusion, or injury sustained during the service-related accident.  It was noted that there was no objective evidence indicating the present findings were related to the accident or an aggravation of a pre-existing injury at the time of the accident.  The examiner also stated that the injury described in the accident was a direct blow to the front of the knee, which was a blow in a different plane than usually associated with an injury to the medial collateral ligament seen in the etiology of Pellegrini-Stieda disorders.  

In furtherance of attempting to substantiate his claim, the Veteran submitted a March 2010 "Residual Functional Capacity Questionnaire" that was filled out by a VA Nurse Practitioner.  In pertinent part, the questionnaire documents an assessment of left knee DJD.  Without any rationale or comment, the questionnaire documents that the Nurse Practitioner checked boxes indicating that it was more likely that the condition was a direct result of the Veteran's military service and that the condition was secondary to a current illness.  

As noted above, following the Board's last remand of this matter, the Veteran's attorney submitted evidence in the form of VA treatment records.  A review of these records documents the Veteran's continued complaints of knee pain and his assertions that his knee disability is attributable to service.  

Analysis

Initially, the Board notes that the presumptive regulations pertaining to arthritis are unavailing in this case.  For the Veteran's first period of active service, there is no evidence dated within the first post-service year to indicate that arthritis manifested at this time.  Moreover, with respect to the Veteran's second period of service, the one in which the motor vehicle accident occurred, the presumptive regulations are inapplicable.  Biggins, supra.

Based upon a review of the record, the Board concludes that a left knee disability clearly and unmistakably pre-existed service, particularly the aforementioned April 1987 motor vehicle accident, and that this disability clearly and unmistakably was not aggravated by any injury sustained at that time or within this period of service.  The May 1987 private X-ray findings of an old Pellegrini-Stieda's disease and the March 1999 VA expert medial opinion are persuasively conclusive evidence that a left knee disorder clearly and unmistakably pre-existed any injury the Veteran received in the motor vehicle accident.  The November 2007 VA examination is also salient in this regard, in that it likewise indicates that the Veteran had Pellegrini-Stieda's disease, that was not aggravated in service, particularly by the accident, in that the injury to the left knee was in a different plane that that usually associated with any injury to the medial collateral ligament as seen in the etiology of Pellegrini-Stieda disorders.  Thus, the Board concludes that the Veteran's Pellegrini-Stieda disorder of the left knee clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated therein, to include as due to injury in the April 1987 automobile accident.  

The Board acknowledges the August 1987 correspondence from the Veteran's private physician, in which it was indicated that the Veteran sustained a five percent disability as the result of the accident, as well as the March 2010 nurse statement.  However, these opinions with little if any rationale are substantially outweighed by the otherwise competent and probative evidence of record, particularly the VHA opinion and that of the November 2007 VA examiner.  It is significant to note that the VA examiner conducted an extensive review of all the evidence of record, and concluded that it was unlikely that the Veteran's present left knee symptoms were the result of, or caused by, a laceration, contusion or injury sustained during the in-service motor vehicle accident.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995),  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board notes, also, the assessments of arthritis and chondromalacia of the left knee.  In this regard, the Board notes that the November 2007 VA examiner explained that the injury the Veteran sustained in the accident was in a different plain than that usually associated with an injury to the medial collateral ligament seen in the etiology of Pellegrini-Stieda disorders.  The opinion is consistent with the etiology opinion of the March 1996 VA examiner that the Veteran's contusion of the left knee in the 1987 accident was acute and transitory, and that such an injury argued against the minimal arthritic changes indicated on X-ray examination.  The November 2007 opinion is also consistent with the March 1999 VA medical opinion that the Veteran's current degenerative arthritis was not related to the 1987 vehicular accident and that it was far more likely that "natural factors," such as family genetics, prior trauma, and the incidence of degenerative arthritis in the Veteran's age group, were the causes for his arthritis.

The Board acknowledges the May 2002, August 2002 and August 2007 VA records that suggest a possible relationship between arthritis and the in-service accident.  However, a review of these notes shows that they speak only in terms of possibility, but not quantifiable probability.  Indeed, the August 2007 VA note only relates that the disability to a past injury, but indicates no date thereof.  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board also acknowledges the Veteran's assertions that he has a current left knee disability related to service, as well as his statements that he had no knee problems prior to the accident and of continuing symptomatology in the knee since the accident.  The Veteran, as outlined above, is certainly competent to relate his observations of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, although the Veteran may be competent to relate lay observations, his lay observations are substantially outweighed by the competent medical evidence of record, which, as outlined above, indicates that the Veteran did not suffer any aggravation of a pre-existing left knee disability, namely, Pellegrini-Stieda of the left knee, and that disability of the left knee, to include arthritis and chondromalacia, was not incurred in service, or is otherwise attributable thereto.

In sum, the Board concludes that the Veteran clearly and unmistakably had a disability of the left knee that clearly and unmistakably pre-existed service, namely, Pellegrini-Stieda disease, and which was clearly and unmistakably not aggravated therein.  The Board also concludes that the Veteran did not incur arthritis and chondromalacia in service, particularly due to the history of motor vehicle accident.  The foregoing medical evidence preponderates against finding that his currently diagnosed left knee disabilities were incurred or are otherwise attributable to service.  Rather, it indicates that the Veteran had a pre-existing disability that was not aggravated in service and that he sustained an acute contusion of the knee in service without sequelae.  For the foregoing reasons the claim must be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


